Citation Nr: 0511723	
Decision Date: 04/26/05    Archive Date: 05/03/05

DOCKET NO.  04-00 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The appellant had active military service from December 12, 
1973 to January 24, 1974.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a January 2003 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.

In March 2004, the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDING OF FACT

1.  A claim for service connection for PTSD was denied by a 
June 2001 rating decision that was not appealed.  

2.  Evidence received since the June 2001 rating decision 
relates to an unestablished fact necessary to substantiate 
the veteran's claim and raises a reasonable possibility of 
substantiating that claim.

3.  Resolving all doubt in the appellant's favor, PTSD is 
related to the appellant's active service.




CONCLUSIONS OF LAW

1.  Evidence received since the June 2001 rating decision is 
new and material, and the veteran's claim of service 
connection for PTSD is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2004).

2.  PTSD was incurred in active service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that in light of the favorable outcome of 
this appeal, any perceived lack of notice or development 
under the VCAA should not be considered prejudicial.  

I.	New and Material Evidence Claim

The appellant seeks service connection for PTSD, depression, 
and panic disorder as a result of a sexual assault that the 
appellant alleges took place while she was in basic training 
in January 1974.

The appellant's claim of service connection for PTSD was 
finally denied in a June 2001 rating decision.  38 U.S.C.A. 
§7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).  A claim, which is the subject of a prior final 
decision, may be reopened if new and material evidence is 
presented or secured.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

The appellant's application to reopen her claim of service 
connection for PTSD was received in September 2002.  In 
January 2003, the RO denied the appellant's request to reopen 
her claim for service connection because the evidence 
submitted was not new and material.  The appellant submitted 
a timely NOD, and a statement of the case was issued which 
reopened the appellant's claim but denied service connection 
on the merits.  The appellant submitted a timely VA Form 9.

The Board observes that it must make its own determination as 
to whether any newly received evidence warrants reopening the 
appellant's claim.  This is important because the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on the 
merits.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

The Board notes that there has been a regulatory change with 
respect to the definition of new and material evidence, which 
applies prospectively to all claims made on or after August 
29, 2001.  As the appellant filed her claim after this date, 
the new version (cited below) applies in this case.

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

As noted above, the June 2001 rating decision denied the 
appellant's claim for service connection for PTSD on the 
basis that the evidence did not show a confirmed diagnosis of 
PTSD and that the evidence of record was inadequate to 
establish that a stressful experience occurred.

Evidence of record at the time of the June 2001 rating 
decision consisted of the appellant's service medical 
records.  Evidence received since the June 2001 rating 
decision includes VA treatment records, service personnel 
records, a PTSD secondary to sexual assault questionnaire 
completed by the appellant, a VA examination for 
compensation, and the appellant's written statements and oral 
testimony.

The April 2003 VA examination provides both a diagnosis of 
PTSD and the link between the appellant's PTSD and the 
alleged sexual assault.  The service personnel records 
provide evidence that tends to corroborate the appellant's 
account of the stressor incident.

Therefore, the Board finds that new evidence submitted by the 
appellant relates to an unestablished fact necessary to 
substantiate her claim and it raises a reasonable possibility 
of substantiating the claim, and is, therefore, new and 
material.  The claim of entitlement to service connection for 
PTSD is, therefore, reopened.  

II.	Service Connection Claim

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  In order to warrant service connection, 
there must be (1) medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of in-service occurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between an in-
service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors.  38 C.F.R. § 3.304(f).

With regard to the second PTSD criterion, evidence of in-
service stressors, the evidence necessary to establish that 
the claimed stressor actually occurred varies depending on 
whether it can be determined that the veteran "engaged in 
combat with the enemy."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d).  If it is determined through military 
citation or other supportive evidence that a veteran engaged 
in combat with the enemy, and the claimed stressors are 
related to combat, the veteran's lay testimony regarding the 
reported stressors must be accepted as conclusive evidence as 
to their actual occurrence and no further development or 
corroborative evidence will be necessary.  See 38 C.F.R. § 
3.304(f).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, a veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996).  
In such cases, the record must contain service records or 
other corroborative evidence which substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressor.  See West (Carlton) v. Brown, 7 Vet. 
App. 70, 76 (1994).  Moreover, a medical opinion diagnosing 
PTSD does not suffice to verify the occurrence of the claimed 
in-service stressors.  See Moreau, 9 Vet. App. at 395-396 
(1996).

In Patton v. West, 12 Vet. App. 272, 278 (1999), the Court 
pointed out that there are special evidentiary procedures for 
PTSD claims based on personal assault contained in VA 
ADJUDICATION MANUAL M21-1, Part III, para. 5.14c (February 
20, 1996), and former M21-1, Part III, para. 7.46(c)(2) 
(October 11, 1995).  In personal assault cases, more 
particularized requirements are established regarding the 
development of "alternative sources" of information as 
service records "may be devoid of evidence because many 
victims of personal assault, especially sexual assault and 
domestic violence, do not file official reports either with 
military or civilian authorities."  VA ADJUDICATION 
PROCEDURAL MANUAL M21-1, Part III, para. 5.14c(5).

With respect a claim of entitlement to service connection for 
PTSD based on an alleged personal assault, 38 C.F.R. § 
3.304(f) states

(3) If a post-traumatic stress disorder 
claim is based on in-service personal 
assault, evidence from sources other than 
the veteran's service records may 
corroborate the veteran's account of the 
stressor incident.  Examples of such 
evidence include, but are not limited to: 
records from law enforcement authorities, 
rape crisis centers, mental health 
counseling centers, hospitals, or 
physicians; pregnancy tests or tests for 
sexually transmitted diseases; and 
statements from family members, 
roommates, fellow service members, or 
clergy.  Evidence of behavior changes 
following the claimed assault is one type 
of relevant evidence that may be found in 
these sources. Examples of behavior 
changes that may constitute credible 
evidence of the stressor include, but are 
not limited to:  a request for a transfer 
to another military duty assignment; 
deterioration in work performance; 
substance abuse; episodes of depression, 
panic attacks, or anxiety without an 
identifiable cause; or unexplained 
economic or social behavior changes.  VA 
will not deny a post-traumatic stress 
disorder claim that is based on in-
service personal assault without first 
advising the claimant that evidence from 
sources other than the veteran's service 
records or evidence of behavior changes 
may constitute credible supporting 
evidence of the stressor and allowing him 
or her the opportunity to furnish this 
type of evidence or advise VA of 
potential sources of such evidence.  VA 
may submit any evidence that it receives 
to an appropriate medical or mental 
health professional for an opinion as to 
whether it indicates that a personal 
assault occurred.  

The appellant's DD214 indicates that the appellant received 
an honorable discharge after only one month and twelve days 
of active service.  In addition, a total of five days time 
was listed as lost and AWOL.

In a January 16, 1974 memorandum regarding the appellant's 
discharge from the U.S. Army, the following was added:  

MOTIVATION:  Although your performance 
was adequate during your first week of 
basic training, you repeatedly expressed 
a strong desire to be discharged because 
of your personal problems at home which 
were keeping you constantly upset.  
During your second week of basic training 
your overall performance has not met 
minimum standards.  You are totally 
unable to concentrate in the classroom 
and on details and duties given you; you 
have stated that if you could not be 
discharged you "would absent yourself 
from Fort McClellan or totally refuse to 
cooperate".  On 11 January 1974, while 
in the First Battalion Dining Facility, 
you became hysterical and had to be 
returned to your unit.

The appellant noted on January 16, 1974 that she did not 
desire to have a separation medical examination if the 
discharge was approved and that she did not desire to have a 
counsel assist her in explaining the discharge procedures or 
in making statements or rebuttals on her behalf, or make a 
statement or submit a rebuttal on her behalf. 

The appellant testified in March 2004 that she suffers from 
PTSD as a result of sexual trauma or sexual assault which was 
incurred during her basic training.  The appellant stated 
that in January 1974 when she was in Company A she was 
notified that the person who was taking care of her child 
while she was in boot camp was no longer going to be able to 
take care of her child and that she was seeking a discharge 
so that she could go and take care of her child.  After she 
already had gone through the steps to get her discharge, 
after she had completed basic training, approximately five 
weeks later, she was transferred to Company C in order to 
wait for her papers.  It was approximately two day after 
being transferred to Company C that she and another female 
had left and gone to get something to eat.  They were 
abducted by three men, forced into a warehouse, and raped.  
The appellant testified that on the fifth day of her 
captivity, one of the men let both of them go, they returned 
to Company C and reported the incident.  The appellant also 
stated that she was sent to the doctor who advised her that 
she had a venereal disease.  The appellant testified that she 
was told that her paperwork had gone through for the 
discharge and she could either proceed with trying to do 
something about what had happened or take her honorable 
discharge, go home and take care of her child.  The appellant 
stated that she went home.  The appellant also testified that 
before she left boot camp, she started doing marijuana.  The 
appellant testified that there were no actions taken or 
investigations done.

Service medical records indicate that the appellant presented 
on January 11, 1974 with complaints of nausea, discharge and 
possible "pus on kidney."  Testing done on that date 
indicated trichomonas present.  The antibiotic, Flagyl, was 
prescribed.

A VA examination report in April 2003 noted VA outpatient 
treatment notes describing symptoms of PTSD and depression 
and also notes that VA conceded the appellant's trauma of 
being raped and sexually assaulted.  After mental examination 
of the appellant, the examiner diagnosed her with Axis I:  
PTSD; Axis IV:  Social isolation, past life-threatening 
trauma, and unemployment.

As noted above, in order to establish service connection for 
PTSD, there must be evidence establishing a diagnosis of the 
condition, service records or other corroborative evidence 
which substantiates or verifies the appellant's testimony or 
statements as to the occurrence of the claimed stressor, and 
a link, established by medical evidence, between the current 
symptomatology and the claimed in-service stressors.  38 
C.F.R. § 3.304(f).

The competent medical evidence of record shows that the 
appellant is currently diagnosed with PTSD, depression, and 
anxiety disorder.  Thus, medical evidence of a current 
chronic disability is shown by the evidence of record.  
Similarly, the examiner who conducted the April 2003 VA 
examination provided a link between the appellant's PTSD and 
her traumatic life-threatening trauma.

The appellant has not claimed that she participated in 
combat, and there is no objective evidence that the appellant 
participated in events constituting combat.  Accordingly, the 
Board concludes that combat status has not been demonstrated.

Because the appellant did not engage in combat, the law 
requires that stressors be corroborated. The appellant's lay 
testimony alone is not enough to establish the occurrence of 
an alleged stressor. 

In the appellant's favor, she sought treatment for 
genitourinary symptoms in January 1974.  Also, in the 
appellant's favor is evidence of behavior changes, 
specifically an incident in the dining facility where the 
appellant reportedly became hysterical and had to be returned 
to her unit.  

In addition, the appellant sought treatment many years later 
for mental health problems at VA facilities.  Also, there is 
the fact that she reportedly stated that if she could not be 
discharged she "would absent [herself] from [Fort M] or 
totally refuse to cooperate," and that her DD 214 lists a 
five-day AWOL.  However, no timeline for this statement is 
mentioned anywhere in the January 1974 memorandum, and, 
therefore, it cannot be determined whether this statement was 
conveyed prior to or after the alleged abduction.  

There is evidence of deterioration in work performance during 
the appellant's active service.  However, the service 
personnel records indicate that the deterioration in work 
performance came after only the first week and not after 
completion of basic training when the appellant claims the 
incident happened.  Similarly, while the appellant testified 
that she requested a discharge, the appellant acknowledged 
that the discharge request was solely for the purpose of 
taking care of her child.  

The Board notes that while the record is void of actual proof 
that the sexual assault occurred, there is supportive 
evidence that it occurred; and while the appellant's 
recollections of the incident have been lightly inconsistent, 
the Board concludes that the evidence is in relative 
equipoise.  Accordingly, the Board finds that reasonable 
doubt should be resolved in the appellant's favor that she 
suffers from chronic PTSD as a result of an in-service sexual 
assault.


ORDER

1.  New and material evidence having been submitted, the 
appellant's application to reopen the claim of entitlement to 
service connection for PTSD is granted.

2.  Entitlement to service connection for post-traumatic 
stress disorder is granted.



	                        
____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


